Exhibit 10.1

EMPLOYMENT AGREEMENT

        AGREEMENT dated as of January 1, 2007 between SWANK, INC., a Delaware
corporation, with an address at 90 Park Avenue, New York, New York 10016 (the
“Corporation”), and JOHN TULIN, residing at 1196 Elinor Road, Hewlett, New York
11557 (“Employee”).

W I T N E S S E T H:

        WHEREAS, the Corporation desires to continue the employment of Employee
upon the terms and subject to the conditions hereinafter set forth; and

        WHEREAS, Employee is willing to be employed by the Corporation upon such
terms and conditions of employment.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and Employee
hereby agree as follows:

        1.        Employment and Term.

                 The Corporation hereby employs Employee, and Employee hereby
accepts employment by the Corporation, on the terms and conditions herein
contained, to perform the duties described in paragraph 2 for a term (the
“Employment Term”) commencing on January 1, 2007 (the “Commencement Date”) and,
subject to the remaining provisions of this Agreement, ending on December 31,
2009. On December 31, 2007 and on each subsequent December 31, the Employment
Term, as previously extended, if applicable, automatically shall be extended,
subject to the remaining provisions of this Agreement, for an additional period
of one (1) year so that, upon each such extension, the Employment Term shall be
for a period of three (3) calendar years, unless either Employee or the
Corporation shall give the other party not less than thirty (30) days’ written
notice prior to December 31, 2007, or any such subsequent December 31, as the
case may be, that the Employment Term shall not be so extended. In the event
that either party shall give the other such written notice, the Employment Term,
as previously extended, if applicable, shall not be further extended beyond the
then current expiration date of this Agreement and, except for those provisions
of this Agreement that by their respective terms survive the termination or
expiration hereof, this Agreement shall terminate on such expiration date.

        2.        Duties.

                 (a)        During the Employment Term, Employee shall serve as
Chairman of the Board and Chief Executive Officer of the Corporation. Employee
will perform such duties and responsibilities, consistent with the position of
Chairman of the Board and Chief Executive Officer and in accordance with past
practice, as from time to time shall be



--------------------------------------------------------------------------------

designated in good faith by the Corporation's Board of Directors and Employee
shall report to, and shall be subject to the direction and supervision of, the
Board of Directors of the Corporation. Employee shall serve the Corporation
faithfully and to the best of his ability and will devote substantially all of
his business time and attention to the business and affairs of the Corporation
and its subsidiaries except during vacation periods and periods of illness or
incapacity.

                 (b)        The Corporation and Employee acknowledge and agree
that, while the duties of Employee under this paragraph 2 are presently intended
primarily to be performed at the Corporation’s offices located in the
metropolitan New York City area (presently 90 Park Avenue, New York, New York
10016), Employee shall spend such time at the Corporation’s other offices and
otherwise travel in furtherance of the business of the Corporation or the
performance of Employees duties and responsibilities hereunder, as may be
necessary or appropriate, all in accordance with past practice.

        3.        Compensation and Benefits.

                 (a)        During the Employment Term, in consideration for the
performance by Employee of his duties and obligations under this Agreement, the
Corporation agrees to pay Employee a salary (“Base Salary”) at the rate of
$500,000 per year payable in accordance with the Corporation’s regular pay
intervals for its executive officers or in such other manner as shall be
mutually agreeable to Employee and the Corporation. The Executive Compensation
Committee of the Corporation’s Board of Directors may, in its discretion, at any
time and from time to time, increase the Base Salary for Employee and grant
Employee other compensation in addition to that provided for hereby (in that
regard, consistent with past practices, Employee will be considered by the
Corporation for a salary increase and annual bonus compensation at the same time
as the other executive officers of the Corporation are considered for a salary
increase and such bonus compensation). The Base Salary described herein and
other amounts payable to Employee hereunder are, in each case, a gross amount,
and Employee acknowledges and agrees that the Corporation shall be required to
withhold, and such Base Salary and other amounts shall be reduced by, applicable
federal, state and local taxes, FICA, unemployment compensation taxes and other
required taxes, assessments and withholdings.

                 (b)        During the Employment Term, Employee shall be
entitled to participate in any retirement, medical payment, disability, health
or life insurance and other benefit plans and arrangements which may be or
become available to executive officers of the Corporation in general; provided,
that Employee shall be required to comply with the conditions attendant to
coverage by such plans and arrangements and shall comply with, and be entitled
to benefits only in accordance with, the terms and conditions of such plans and
arrangements.

                 (c)        Employee shall be entitled to a special allowance in
the amount of $43,200, which shall be payable in substantially equal
installments accordance with the Corporation’s regular pay intervals for its
executive officers or in such other manner as shall be mutually agreeable to
Employee and the Corporation.

-2-



--------------------------------------------------------------------------------

                 (d)        Employee shall be entitled to reimbursement for such
expenses reasonably incurred by him in furtherance of the business of the
Corporation and in the performance of his duties hereunder, on an accountable
basis with such substantiation as the Corporation may at the time require from
its executive officers.

                 (e)        During the Employment Term, the Corporation shall
continue to provide Employee with an automobile consistent with the current
arrangement with Employee and, upon the expiration of the then current lease for
such automobile, the Corporation shall lease or otherwise provide Employee with
an automobile of at least equal value.

                 (f)        Employee shall be entitled to four (4) weeks
vacation in each year during the Employment Term. Such vacation shall be taken
at such time or times as Employee may determine, subject to the reasonable
requirements of the business of the Corporation.

        4.        Termination for Disability or Death.

                 (a)        If, during the Employment Term, in the good faith
judgment of the Corporation’s Board of Directors, Employee shall, because of
physical or mental illness or incapacity, become unable to perform the duties
and services required of him pursuant to this Agreement for a period of 270
consecutive days or for a period of 270 days in any 365-day period, the
Corporation may, upon prior written notice given at any time after the
expiration of either of such 270-day period, to Employee of its intention to do
so, terminate this Agreement and the Employment Term to such date as may be set
forth in such notice. In case of such termination, Employee shall be entitled to
receive (i) his Base Salary through the end of the calendar year in which
termination occurs, (ii) bonus compensation, if any, that shall have been
awarded to Employee prior to such termination, but not paid to him prior to such
termination, plus (iii) an amount equal to (A) the sum of the Base Salary and
Commission Compensation paid to Employee for the three-calendar year period
ending on December 31 of the calendar year immediately preceding termination,
divided by (B) three (3) (such amount, the “Disability Severance Base Amount”).
The Disability Severance Base Amount provided for in clause (a)(iii) shall be
payable in installments in accordance with the Corporation’s regular pay
intervals for its executive officers or in such other manner as shall be
mutually agreeable to Employee and the Corporation. The foregoing amounts shall
be in addition to amounts, if any, that shall be payable to Employee upon his
illness or incapacity under any disability insurance policy or other disability
plan of the Corporation.

                 (b)        If, during the Employment Term, Employee shall die,
Employee’s legal representatives shall be entitled to receive (i) his Base
Salary through the end of the calendar year following the calendar year in which
termination occurs, (ii) bonus compensation, if any, that shall have been
awarded to Employee prior to such termination, but not paid to him prior to such
termination, plus (iii) an amount equal to (A) the sum of the Base Salary and

-3-



--------------------------------------------------------------------------------

Commission Compensation paid to Employee for the three-calendar year period
ending on December 31 of the calendar year immediately preceding termination,
divided by (B) three (3) (such amount, the “Death Severance Base Amount”). The
Death Severance Base Amount provided for in clause (b)(iii) shall be payable in
installments in accordance with the Corporation’s regular pay intervals for its
executive officers or in such other manner as shall be mutually agreeable to
Employee’s legal representatives and the Corporation. If Employee shall die
after the Employment Term but during any period in which Employee shall be
entitled to receive amounts under paragraph 5(b) hereof, Employee’s legal
representatives shall be entitled to receive all amounts that Employee would
have been entitled to receive under paragraph 5(b).

        5.        Termination by Corporation; Expiration of the Employment Term;
Change of Control.

                 (a)        The Corporation may terminate this Agreement and the
Employment Term, without liability other than for payment of accrued but unpaid
Base Salary through the date this Agreement shall terminate and the Employment
Term end, “for cause.” The term “for cause” shall mean (i) a willful breach in
any material respect by Employee of a term or provision of this Agreement which
is not cured within 45 days after notice of such breach shall have been given to
Employee by the Corporation, (ii) the conviction of Employee of, or the pleading
of nolo contendere by Employee to, any felony, or a misdemeanor an act involving
moral turpitude, dishonesty, theft, or misappropriation of assets, or (iii) the
use of illegal drugs or prohibited substances, or excessive drinking which
impairs Employee’s ability to perform his duties and responsibilities hereunder.

                 (b)        The Corporation may also terminate this Agreement
and the Employment Term at any time without cause. In such event, provided
Employee shall not at any time be in violation of paragraph 6 hereof, the
Corporation shall pay to Employee (i) his Base Salary (at the annual rate in
effect on the date of termination) from the date of termination through and
including the last day of the Employment Term (without regard to the termination
of this Agreement and the Employment Term pursuant to this subparagraph (b) and
without regard to any further extension of the Employment Term pursuant to
Section 1 and (ii) accrued but unpaid bonus compensation, if any, through the
termination date, in each case, which shall be payable in installments in
accordance with the Corporation’s regular pay intervals for its executive
officers or in such other manner as shall be mutually agreeable to Employee and
the Corporation.

                 (c)        Notwithstanding anything contained in this Agreement
to the contrary, in the event that Employee’s employment with the Corporation
and/or its subsidiaries and affiliates shall terminate and he shall be entitled
to receive amounts under that certain Termination Agreement effective January 1,
1999 between the Corporation and Employee (as the same may be amended, modified
or supplemented, and together with any successor agreements, the “Termination
Agreement”), at Employee’s option, Employee shall be entitled to receive either
(i) the amounts, if any, to which he may be entitled under this Agreement in

-4-



--------------------------------------------------------------------------------

respect of such termination, or (ii) the amounts to which Employee may be
entitled to receive under the Termination Agreement, but not both amounts.
Employee shall exercise his option by giving the Corporation written notice
thereof in accordance with the terms and conditions of this Agreement not later
than 14 days after such termination; provided, that if Employee shall not give
such notice, Employee shall be considered to have opted for the amounts referred
to in clause (c)(ii) in lieu of the amounts referred to in clause (c)(i).

                 (d)        For a period of thirty (30) days from and after the
occurrence of a Change of Control (as hereinafter defined) during the Employment
Term, Employee shall have the right, exercisable by written notice to the
Corporation pursuant to this Agreement, to terminate this Agreement. Such
termination shall be effective upon the giving of such notice to the
Corporation. Upon such termination, in addition to any other amounts to which
Employee shall be entitled to receive pursuant to the Termination Agreement or
otherwise, but in lieu of any amounts to which Employee may be entitled to
receive under this Agreement, Employee shall be entitled to receive payment of
accrued but unpaid Base Salary and accrued but unpaid bonus compensation, if
any, through the date this Agreement shall so terminate. For purposes of this
Agreement, a “Change of Control” shall be deemed to have occurred if (i) there
has occurred a change in control as the term “control” is defined in Rule 12b-2
promulgated under the Securities Exchange Act of 1934 as in effect on the date
hereof (the “Exchange Act”); (ii) when any “person” (as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act), except for The New Swank,
Inc. Retirement Plan and Trust or any other any employee stock ownership plan or
trust (or any of the trustees thereof) or other benefit plan of the Corporation,
becomes a beneficial owner, directly or indirectly, of securities of the
Corporation representing twenty-five (25%) percent or more of the Corporation’s
then outstanding securities having the right to vote on the election of
directors; (iii) during any period of not more than two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
(other than Employee) who at the beginning of such period constitute the Board,
and any new director (other than a director designated by a person who has
entered into an agreement with the Corporation to effect a transaction described
in clauses (i), (ii), (iv), (v), (vi) or (vii) of this definition) whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were either directors at the beginning of the
period or whose election or nomination for election was previously approved,
cease for any reason to constitute at least seventy-five (75%) percent of the
entire Board of Directors; (iv) when a majority of the directors (other than
Employee) elected at any annual or special meeting of stockholders (or by
written consent in lieu of a meeting) are not individuals nominated by the
Corporation’s incumbent Board of Directors; (v) if the stockholders of the
Corporation approve a merger or consolidation of the Corporation with any other
corporation, other than a merger or consolidation which would result in the
holders of voting securities of the Corporation outstanding immediately prior
thereto being the holders of at least eighty (80%) percent of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation; (vi) if the stockholders of the Corporation approve a plan of
complete liquidation of the Corporation; or (vii) if the stockholders of the
Corporation approve an agreement for the sale or disposition of all or
substantially all of the Corporation’s assets.

-5-



--------------------------------------------------------------------------------

         6.        Certain Covenants and Agreements.

                 (a)        In consideration of Employee’s employment hereunder,
Employee agrees that during the Employment Term and for a period of (i) one (1)
year after the Employment Term expires or is earlier terminated for any reason
other than a termination without cause under paragraph 5(b), or (ii) six (6)
months after the Employment Term is earlier terminated under paragraph 5(b), as
the case may be, in each case other than in the event of a termination by
Employee under paragraph 5(d), Employee will not directly or indirectly (i)
solicit, induce or entice for employment, retention or affiliation, recommend to
any corporation, entity or other person the solicitation, inducement or
enticement for employment, retention or affiliation of, or employ, retain or
affiliate with, any employee, consultant, independent contractor or other person
employed or retained by, or affiliated with, the Corporation, or any of its
subsidiaries or affiliates, (ii) engage in any activity intended to terminate,
disrupt or interfere with the Corporation’s or any of its subsidiary’s or
affiliate’s relationship with any customer, supplier, lessor or other person or
entity, or (iii) engage or participate in, or have any interest in any
corporation, person, or other entity, that engages or participates in any
business or activity engaged or participated in by the Corporation on date of
termination of the Employment Term. For purposes of this paragraph 6(a),
Employee will be deemed directly or indirectly to be engaged or participating in
the operation of such a business or activity, or to have an interest in a
corporation, or other person or entity, if he is a proprietor, partner, joint
venturer, shareholder, director, officer, lender, manager, employee, consultant,
advisor or agent, or if he, directly or indirectly (including as a member of a
group), controls all or any part thereof; provided, that nothing in this
paragraph 6(a) shall prohibit Employee from holding less than five percent (5%)
of a class of a corporation’s outstanding securities that are listed on a
national securities exchange or traded in the over-the-counter market.

                 (b)        Employee acknowledges that by his employment he will
be in a confidential relationship with the Corporation and will have access to
confidential information and trade secrets of the Corporation, its subsidiaries
and affiliates (collectively, the “Confidential Information”). Confidential
Information includes, but is not limited to, customer and client lists,
financial information, price lists, marketing and sales strategies and
procedures, computer programs, databases and software, supplier, vendor and
service information, personnel information, operating procedures and techniques,
business plans and systems, and all other records, files, and information in
respect of the Corporation. During the Employment Term and thereafter, Employee
shall maintain the strictest confidentiality of all Confidential Information and
shall not use or permit the use of, or disclose, discuss, communicate or
transmit or permit the disclosure, discussion, communication or transmission of,
any Confidential Information. This paragraph 6(b) shall not apply to (i)
information that, by means other than Employee’s direct or indirect disclosure,
becomes generally known to the public, or (ii) information the disclosure of
which is compelled by law (including judicial or administrative proceedings and
legal process). In that connection, in the event that Employee

-6-



--------------------------------------------------------------------------------

is requested or required (by oral question, interrogatories, requests for
information or documents, subpoenas, civil investigative demand or other legal
process) to disclose any Confidential Information, Employee agrees to provide
the Corporation with prompt written notice of such request or requirement so
that the Corporation may seek an appropriate protective order or relief
therefrom or may waive the requirements or this paragraph 6(b). If, failing the
entry of a protective order or the receipt of a waiver hereunder, Employee is,
in the opinion of counsel, compelled to disclose Confidential Information under
pain of liability for contempt or other censure or penalty, Employee may
disclose such Confidential Information to the extent so required.

                 (c)        In the event of a breach or threatened breach by
Employee of any of the provisions of this paragraph 6, the Corporation shall be
entitled to an injunction to be issued by any court or tribunal of competent
jurisdiction to restrain Employee from committing or continuing any such
violation. In any proceeding for an injunction, Employee agrees that his ability
to answer in damages shall not be a bar or be interposed as a defense to the
granting of a temporary or permanent injunction against him. Employee
acknowledges that the Corporation will not have an adequate remedy at law in the
event of any breach by him as aforesaid and that the Corporation may suffer
irreparable damage and injury in the event of such a breach by him. Nothing
contained herein shall be construed as prohibiting the Corporation from pursuing
any other remedy or remedies available to the Corporation in respect of such
breach or threatened breach.

                 (d)        If any term or provision of this paragraph 6 shall
be held invalid or unenforceable because of its duration, geographic scope, or
for any other reason, the Corporation and Employee agree that the court making
such determination shall have the power to modify such provision, whether by
limiting the geographic scope, reducing the duration, or otherwise, to the
minimum extent necessary to make such term or provision valid and enforceable,
and such term or provision shall be enforceable in such modified form.

        7.        Employee’s Representations.

                 (a)        Employee represents and warrants that he has full
authority and legal capacity to execute and deliver this Agreement and perform
his duties and obligations hereunder and is not under any contractual, legal or
other restraint or prohibition that would restrict, prohibit or prevent Employee
from performing this Agreement and his duties and obligations hereunder.

                 (b)        Employee acknowledges that he is free to seek advice
from independent counsel with respect to this Agreement. Employee has obtained
such advice and is not relying on any representation or advice from the
Corporation or any of its officers, directors, attorneys, or other
representatives regarding this Agreement, its contents or effect.

-7-



--------------------------------------------------------------------------------

        8.        Assignability.

        This Agreement may not be assigned by Employee or the Corporation
without the prior written consent of the other party. Subject to the foregoing,
all of its terms and conditions shall be binding upon and inure to the benefit
of Employee and his heirs, executors, administrators, legal representatives and
assigns and the Corporation and its successors and assigns.

         9.        Notices.

        Except as otherwise expressly provided, any notice, request, demand or
other communication permitted or required to be given under this Agreement shall
be in writing, shall be sent by one of the following means to Employee at his
address set forth on the first page of this Agreement and to the Corporation at
656 Joseph Warner Boulevard, Taunton, Massachusetts 02780, Attention: Chief
Financial Officer, (or to such other address as shall be designated hereunder by
notice to the other parties and persons receiving copies, effective upon actual
receipt) and shall be deemed conclusively to have been given: (a) on the first
business day following the day timely deposited for overnight delivery with
Federal Express (or other equivalent national overnight courier service) or
United States Express Mail, with the cost of delivery prepaid or for the account
of the sender; (b) on the fifth business day following the day duly sent by
certified or registered United States mail, postage prepaid and return receipt
requested; or (c) when otherwise actually received by the addressee on a
business day (or on the next business day if received after the close of normal
business hours or on any non-business day). A copy of each notice, request,
demand or other communication given to the Corporation by Employee shall be
given to William D. Freedman, Esq., Troutman Sanders LLP, The Chrysler Building,
405 Lexington Avenue, New York, New York 10174.

        10.        No Waiver by Action, Cumulative Rights, Etc.

        Any waiver or consent from either party respecting any term or provision
of this Agreement shall be effective only in the specific instance and for the
specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent. The failure or
delay of either party at any time or times to require performance of, or to
exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement in no manner shall affect that party’s right at a
later time to enforce any such term or provision.

        11.        Interpretation, Headings.

        The parties acknowledge and agree that the terms and provisions of this
Agreement have been negotiated, shall be construed fairly as to all parties
hereto, and shall not be construed in favor of or against any party. The section
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.

-8-



--------------------------------------------------------------------------------

        12. Severability.

        The invalidity or unenforceability of any provision of this Agreement
shall not affect, impair or invalidate any other provision of this Agreement.

         13.        Counterparts; New York Governing Law; Amendments, Entire
Agreement.

        This Agreement may be executed in two counterpart copies, each of which
may be executed by one of the parties hereto, but both of which, when taken
together, shall constitute a single agreement binding upon the parties hereto.
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without regard to principles of
conflicts of laws (or any other principles or laws that would make the laws of
any jurisdiction other than the State of New York applicable hereto). Each and
every modification and amendment of this Agreement shall be in writing and
signed by the parties hereto, and any waiver of, or consent to any departure
from, any term or provision of this Agreement shall be in writing and signed by
the party granting the waiver or consent. This Agreement contains the entire
agreement of the parties and supersedes all prior representations, agreements
and understandings, oral or otherwise, between the parties with respect to the
matters contained herein.

        14.        Survival.

        The provisions of this Sections 5, 6 and 8-14 shall survive the
termination of this Agreement and the Employment Term.

        IN WITNESS WHEREOF, the Corporation and Employee have signed this
Agreement on the date set forth on the first page of this Agreement.

  SWANK, INC.


By: Jerold R. Kassner
        Jerold R. Kassner, Senior Vice President
        and Chief Financial Officer



John Tulin
John Tulin



-9-